TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00263-CR


Charles Lugo, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 04-223-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion to supplement the clerk's record or, alternatively, for abatement to
develop the record is granted in part.  The district clerk is instructed to prepare a supplemental record
containing copies of:  (1) the requests for evidentiary hearing dated July 16, 2007, November 2,
2007, and January 16, 2008; (2) the correspondence from David Shulman to Judge Carnes dated
May 24, 2008, and June 20, 2008, if this correspondence is on file; (3) the State's response to
appellant's motion for new trial; and (4) the affidavit of Robert Andrews referenced in the
trial court's order denying appellant's motion for new trial.  The supplemental clerk's record is due
no later than January 22, 2009.  The motion to supplement is otherwise overruled.
Appellant's third motion for extension of time to file brief is granted.  Appellant's
brief will be due twenty days after the supplemental clerk's record is filed in this Court.


It is ordered January 7, 2009.

Before Justices Patterson, Waldrop and Henson
Do Not Publish